SUPPLEMENT DATED FEBRUARY 9, 2009 TO PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA, AND PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT OPTIMA, KEYPORT ADVISOR OPTIMA AND KEYPORT ADVISOR CHARTER ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. On May 1, 2009, the name of the following investment option will be changed to: Old Name New Name AllianceBernstein Global Technology Portfolio AllianceBernstein Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport (US) AllianceBernstein Supplement
